SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

406
TP 11-01935
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


IN THE MATTER OF CARLOS ABREU, PETITIONER,

                     V                                             ORDER

NURSE K. CHEASMAN, ET AL., RESPONDENTS.


CARLOS ABREU, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (WILLIAM E. STORRS OF
COUNSEL), FOR RESPONDENTS.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered September 22, 2011) to review a determination
of respondents. The determination found after a Tier III hearing that
petitioner had violated various inmate rules.

      It is hereby ORDERED that said proceeding is unanimously
dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d
996).




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court